 

Exhibit 10.1

 

SUBORDINATED NOTE PURCHASE AGREEMENT

 

This SUBORDINATED NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as
of                     , and is made by and among First Internet Bancorp, an
Indiana corporation (the “Company”), and the purchaser of the Subordinated Notes
(as defined herein) identified on the signature pages hereto (the “Purchaser”).

 

RECITALS

 

WHEREAS, the Company has requested that the Purchaser purchase from the Company
one or more Subordinated Notes in the principal amount of
$                       (the “Subordinated Note Amount”), which amount is
intended to qualify as Tier 2 Capital (as defined herein).

 

WHEREAS, the Company has engaged Piper Sandler & Co., as its exclusive placement
agent (“Placement Agent”) for the offering of the Subordinated Notes.

 

WHEREAS, the Company proposes to issue the Subordinated Notes pursuant to the
Indenture (as defined herein).

 

WHEREAS, the Purchaser is an institutional “accredited investor” as such term is
defined in Rule 501 of Regulation D (“Regulation D”) promulgated under the
Securities Act of 1933, as amended (the “Securities Act”) or a QIB (as defined
below).

 

WHEREAS, the offer and sale of the Subordinated Notes by the Company is being
made in reliance upon the exemptions from registration available under Section
4(a)(2) of the Securities Act and Rule 506(b) of Regulation D promulgated under
the Securities Act.

 

WHEREAS, the Purchaser is willing to purchase the Subordinated Notes from the
Company in accordance with the terms, subject to the conditions and in reliance
on, the recitals, representations, warranties, covenants and agreements set
forth herein and in the Indenture and the Subordinated Notes.

 

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained and other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties, intending to be legally
bound, hereto hereby agree as follows:

 

AGREEMENT

 

1.           DEFINITIONS.

 

1.1             Defined Terms. The following capitalized terms used in this
Agreement have the meanings defined or referenced below. Certain other
capitalized terms used only in specific sections of this Agreement may be
defined in such sections.

 

“Affiliate(s)” means, with respect to any Person, such Person’s immediate family
members, partners, members or parent and subsidiary corporations, and any other
Person directly or indirectly controlling, controlled by, or under common
control with said Person and their respective Affiliates.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Bank” means First Internet Bank of Indiana, an Indiana state-chartered bank and
wholly owned subsidiary of the Company.

 



  

 



 

“Base Indenture” means the Subordinated Indenture dated as of September 30,
2016, between the Company and the Trustee.

 

“BHCA” means the Bank Holding Company Act of 1956, as amended.

 

“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in the State of Indiana are permitted or required by
any applicable law or executive order to close.

 

“Bylaws” means the Amended and Restated Bylaws of the Company, including all
amendments thereto, as in effect on the Closing Date.

 

“Charter” means the Amended and Restated Articles of Incorporation of the
Company, including all amendments thereto, as in effect on the Closing Date.

 

“Closing” has the meaning set forth in Section 2.5.

 

“Closing Date” means                      .

 

“Company” has the meaning set forth in the preamble hereto and shall include any
successors to the Company.

 

“Company Covered Person” has the meaning set forth in Section 4.2.4.

 

“Company’s Reports” means (i) audited financial statements of the Company for
the year ended December 31, 2019; (ii) the unaudited financial statements of the
Company for the period ended June 30, 2020 and (iii) the Company’s reports for
the year ended December 31, 2019 and the period ended June 30, 2020 as filed
with the FRB as required by regulations of the FRB.

 

“Disbursements” has the meaning set forth in Section 3.1.

 

“Disqualification Event” has the meaning set forth in Section 4.2.4.

 

“Equity Interest” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation, and any
and all warrants, options or other rights to purchase any of the foregoing.

 

“Event of Default” has the meaning set forth in the Indenture.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“FDIC” means the Federal Deposit Insurance Corporation.

 

“FRB” means the Board of Governors of the Federal Reserve System.

 

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.

 

“Governmental Agency(ies)” means, individually or collectively, any federal,
state, county or local governmental department, commission, board, regulatory
authority or agency (including, without limitation, each applicable Regulatory
Agency) with jurisdiction over the Company or a Subsidiary of the Company.

 



 2 

 



 

“Governmental Licenses” has the meaning set forth in Section 4.3.

 

“Hazardous Materials” means flammable explosives, asbestos, urea formaldehyde
insulation, polychlorinated biphenyls, radioactive materials, hazardous wastes,
toxic or contaminated substances or similar materials, including, without
limitation, any substances which are “hazardous substances,” “hazardous wastes,”
“hazardous materials” or “toxic substances” under the Hazardous Materials Laws
and/or other applicable environmental laws, ordinances or regulations.

 

“Hazardous Materials Laws” mean any laws, regulations, permits, licenses or
requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relates to real property, including: the
Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource
Conservation and Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (including the Superfund Amendments and Reauthorization Act
of 1986), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as
amended, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act,
as amended, 29 U.S.C. Section 651, the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and
Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking
Water Act, 42 U.S.C. Section 300f et seq.; and all comparable state and local
laws, laws of other jurisdictions or orders and regulations.

 

“Indebtedness” means: (i) all items arising from the borrowing of money that,
according to GAAP as in effect from time to time, would be included in
determining total liabilities as shown on the consolidated balance sheet of the
Company; and (ii) all obligations secured by any lien in property owned by the
Company or any Subsidiary whether or not such obligations shall have been
assumed; provided, however, Indebtedness shall not include deposits or other
indebtedness created, incurred or maintained in the ordinary course of the
Company’s or the Bank’s business (including, without limitation, federal funds
purchased, advances from any Federal Home Loan Bank, secured deposits of
municipalities, letters of credit issued by the Company or the Bank and
repurchase arrangements) and consistent with customary banking practices and
applicable laws and regulations.

 

“Indenture” means the Base Indenture, as supplemented by the First Supplemental
Indenture, dated as of September 30, 2016, between the Company and the Trustee,
the Second Supplemental Indenture, dated as of June 12, 2019, between the
Company and the Trustee, and the Third Supplemental Indenture, and as further
supplemented from time to time.

 

“Leases” means all leases, licenses or other documents providing for the use or
occupancy of any portion of any Property, including all amendments, extensions,
renewals, supplements, modifications, sublets and assignments thereof and all
separate letters or separate agreements relating thereto.

 

“Material Adverse Effect” means, with respect to any Person, any change or
effect that (i) is or would be reasonably likely to be material and adverse to
the financial condition, results of operations or business of such Person, or
(ii) would materially impair the ability of such Person to perform its
respective obligations under any of the Transaction Documents, or otherwise
materially impede the consummation of the transactions contemplated hereby;
provided, however, that “Material Adverse Effect” shall not be deemed to include
the impact of (1) changes in banking and similar laws, rules or regulations of
general applicability or interpretations thereof by Governmental Agencies, (2)
changes in GAAP or regulatory accounting requirements applicable to financial
institutions and their holding companies generally, (3) changes after the date
of this Agreement in general economic or capital market conditions affecting
financial institutions or their market prices generally and not specifically
related to the Company, the Bank or the Purchaser, (4) direct effects of
compliance with this Agreement on the operating performance of the Company, the
Bank or the Purchaser, including expenses incurred by the Company, the Bank or
the Purchaser in consummating the transactions contemplated by this Agreement,
and (5) the effects of any action or omission taken by the Company with the
prior written consent of the Purchaser, and vice versa, or as otherwise
contemplated by this Agreement, the Indenture and the Subordinated Notes.

 



 3 

 

 

“Maturity Date” means November 1, 2030.

 

“Person” means an individual, a corporation (whether or not for profit), a
partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof (including a Governmental Agency) or any other entity or organization.

 

“Placement Agent” has the meaning set forth in the Recitals.

 

“Property” means any real property owned or leased by the Company or any
Affiliate or Subsidiary of the Company.

 

“Purchaser” or “Purchaser” has the meaning set forth in the preamble hereto.

 

“QIB” has the meaning set forth in Section 5.8.

 

“Regulation D” has the meaning set forth in the Recitals.

 

“Regulatory Agency” means any federal or state agency charged with the
supervision or regulation of depository institutions or holding companies of
depository institutions, or engaged in the insurance of depository institution
deposits, or any court, administrative agency or commission or other authority,
body or agency having supervisory or regulatory authority with respect to the
Company, the Bank or any of their Subsidiaries.

 

“Secondary Market Transaction” has the meaning set forth in Section 5.5.

 

“Securities Act” has the meaning set forth in the Recitals.

 

“Subordinated Note” means a Subordinated Note (or collectively, the
“Subordinated Notes”) in the form attached as Exhibit A to the Third
Supplemental Indenture, as amended, restated, supplemented or modified from time
to time, and each Subordinated Note delivered in substitution or exchange for
such Subordinated Note.

 

“Subordinated Note Amount” has the meaning set forth in the Recitals.

 

“Subsidiary” means with respect to any Person, any corporation or entity (other
than a trust) in which a majority of the outstanding Equity Interest is directly
or indirectly owned by such Person.

 

“Third Supplemental Indenture” means that certain Third Supplemental Indenture,
of even date herewith, between the Company and the Trustee.

 

“Tier 2 Capital” has the meaning given to the term “Tier 2 capital” in 12 C.F.R.
Part 217, as amended, modified and supplemented and in effect from time to time
or any replacement thereof.

 

“Transaction Documents” has the meaning set forth in Section 3.2.1.1.

 

“Trustee” has the meaning ascribed to such term in the Indenture.

 



 4 

 



 

1.2         Interpretations. The foregoing definitions are equally applicable to
both the singular and plural forms of the terms defined. The words “hereof”,
“herein” and “hereunder” and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. The word “including” when used in this Agreement without the
phrase “without limitation,” shall mean “including, without limitation.” All
references to time of day herein are references to Eastern Time unless otherwise
specifically provided. All references to this Agreement, the Indenture and
Subordinated Notes shall be deemed to be to such documents as amended, modified
or restated from time to time. With respect to any reference in this Agreement
to any defined term, (i) if such defined term refers to a Person, then it shall
also mean all heirs, legal representatives and permitted successors and assigns
of such Person, and (ii) if such defined term refers to a document, instrument
or agreement, then it shall also include any amendment, replacement, extension
or other modification thereof.

 

1.3         Exhibits Incorporated. All Exhibits attached hereto are hereby
incorporated into this Agreement.

 

2.           SUBORDINATED DEBT.

 

2.1         Certain Terms. Subject to the terms and conditions herein contained,
the Company proposes to issue and sell to the Purchaser Subordinated Notes in an
aggregate principal amount equal to the aggregate of the Subordinated Note
Amount. The Purchaser agrees to purchase the Subordinated Notes from the Company
on the Closing Date in accordance with the terms of, and subject to the
conditions and provisions set forth in, this Agreement, the Indenture and the
Subordinated Notes. The Subordinated Note Amount shall be disbursed in
accordance with Section 3.1.

 

2.2         The Closing. The closing of the sale and purchase of the
Subordinated Notes (the “Closing”) shall occur at the offices of the Company at
10:00 a.m. (local time) on the Closing Date, or at such other place or time or
on such other date as the parties hereto may agree.

 

2.3         No Right of Offset. The Purchaser hereby expressly waives any right
of offset it may have against the Company or any of its Subsidiaries.

 

2.4         Use of Proceeds. The Company intends to use the net proceeds from
the sale of Subordinated Notes for general corporate purposes.

 

3.           DISBURSEMENT.

 

3.1         Disbursement. On the Closing Date, assuming all of the terms and
conditions set forth in Section 3.2 have been satisfied by the Company has
executed and delivered to the Purchaser this Agreement and the Subordinated
Notes and any other related documents in form and substance reasonably
satisfactory to the Purchaser, the Purchaser shall disburse in immediately
available funds the Subordinated Note Amount to the Company in exchange for a
Subordinated Note with a principal amount equal to the Subordinated Note Amount
(the “Disbursement”). The Company will deliver to the Purchaser one or more
originally executed Subordinated Notes in definitive form (or provide evidence
of the same with the original to be delivered by the Company by overnight
delivery on the next calendar day in accordance with the delivery instructions
of the Purchaser), registered in the name of the Purchaser.

 

3.2         Conditions Precedent to Disbursement.

 

3.2.1          Conditions to the Purchaser’s Obligation. The obligation of the
Purchaser to consummate the purchase of the Subordinated Notes and to effect the
Disbursement is subject to delivery by or at the direction of the Company to the
Purchaser of each of the following (or written waiver by the Purchaser prior to
the Closing of such delivery):

 



 5 

 

 

3.2.1.1      Transaction Documents. This Agreement, the Third Supplemental
Indenture and the Subordinated Notes (collectively, the “Transaction
Documents”), each duly authorized and executed by the Company and, in the case
of the Third Supplemental Indenture and the Subordinated Notes, duly executed or
authenticated by the Trustee.

 

3.2.1.2      Authority Documents.

 

(a)                 A copy, certified by the Secretary or Assistant Secretary of
the Company, of the Charter of the Company;

 

(b)                 A certificate of existence of the Company issued by the
Secretary of State of the State of Indiana;

 

(c)                 A copy, certified by the Secretary or Assistant Secretary,
of the Bylaws of the Company;

 

(d)                 A copy, certified by the Secretary or Assistant Secretary of
the Company, of the resolutions of the board of directors of the Company, and
any committee thereof, authorizing the issuance of the Subordinated Notes and
the execution, delivery and performance of the Transaction Documents; and

 

(e)                 An incumbency certificate of the Secretary or Assistant
Secretary of the Company certifying the names of the officer or officers of the
Company authorized to sign the Transaction Documents and the other documents
provided for in this Agreement.

 

(f)                  The opinion of Faegre Drinker Biddle & Reath LLP, counsel
to the Company, dated as of the Closing Date, substantially in the form set
forth at Exhibit B attached hereto addressed to the Purchaser.

 

3.2.1.3      Other Documents. Such other certificates, affidavits, schedules,
resolutions, notes and/or other documents which are provided for hereunder or as
the Purchaser may reasonably request.

 

3.2.2         Conditions to the Company’s Obligation.

 

3.2.2.1      With respect to the Purchaser, the obligation of the Company to
consummate the sale of the Subordinated Notes and to effect the Closing is
subject to delivery by or at the direction of such Purchaser to the Company of
this Agreement, duly authorized and executed by such Purchaser and the Company’s
receipt of the Subordinated Note Amount set forth on such Purchaser’s signature
page.

 

4.           REPRESENTATIONS AND WARRANTIES OF COMPANY.

 

The Company hereby represents and warrants to each Purchaser as follows:

 

4.1         Organization and Authority.

 

4.1.1         Organization Matters of the Company and Its Subsidiaries.

 

4.1.1.1      The Company is a duly corporation incorporated and validly existing
under the laws of the State of Indiana and the Company is qualified to do
business as a foreign corporation in each jurisdiction in which qualification is
required, except where failure to so qualify would not have a Material Adverse
Effect. The Company has the requisite right, corporate power and authority to
enter into this Agreement and perform its obligations under the Transaction
Documents. The Company is a registered bank holding company under the applicable
provisions of the BHCA.

 



 6 

 

 

4.1.1.2      The Bank, First Internet Public Finance Corp., JKH Realty Services,
LLC, and SPF15, Inc. are the only direct or indirect Subsidiaries of the
Company. Each Subsidiary is duly organized, validly existing and in good
standing (to the extent such concepts are applicable) under the laws of its
jurisdiction of incorporation and is qualified to do business as a foreign
corporation in and is in good standing under the laws of each jurisdiction in
which qualification is required, except where failure to so qualify, or be in
good standing, would not have a Material Adverse Effect. All the issued and
outstanding shares or interests of each such Subsidiary’s capital stock or other
equity and interests have been duly authorized and validly issued, are fully
paid and nonassessable, and are owned directly by the Company or one of its
Subsidiaries free and clear of any liens, claims or encumbrances.

 

4.1.1.3      The Bank is an Indiana state-chartered bank. The deposit accounts
of the Bank are insured up to the maximum amount provided by the FDIC and no
proceedings for the modification, termination or revocation of any such
insurance are pending or, to the knowledge of the Company, threatened.

 

4.1.2          Capital Stock and Related Matters. All of the issued and
outstanding shares of capital stock of the Company have been duly and validly
authorized and issued, are fully paid and nonassessable, have been issued in
compliance with all federal and state securities laws, and were not issued in
violation of or subject to any preemptive rights or other similar rights, except
for such rights as may have been fully satisfied or waived. Except as disclosed
in the Company Reports and pursuant to the Company’s equity incentive plans and
arrangements duly adopted by the Company’s board of directors, the Company does
not have outstanding any options to purchase, or any preemptive rights or other
rights to subscribe for or to purchase, any securities or obligations
convertible into, or any contracts or commitments to issue or sell, shares of
its capital stock or any such options, rights, convertible securities or
obligations. With respect to each of the Subsidiaries, all the issued and
outstanding shares or interests of such Subsidiary’s capital stock or other
equity and interests have been duly authorized and validly issued, are fully
paid and nonassessable, and are owned directly by the Company or one of its
Subsidiaries free and clear of any liens, claims or encumbrances.

 

4.2         No Impediment to Transactions.

 

4.2.1          Transaction is Legal and Authorized. The Company has the
requisite right, corporate power and authority to enter into this Agreement and
perform its obligations contemplated hereby.

 

4.2.2          Agreement. This Agreement has been duly authorized, executed and
delivered by the Company and the Bank. This Agreement constitutes a valid and
legally binding agreement of the Company and the Bank enforceable against them
in accordance with its terms, except that the enforcement thereof may be limited
by bankruptcy, insolvency, voidable transaction, reorganization, moratorium,
fraudulent transfer, fraudulent conveyance, receivership, assignment for the
benefit of creditors and similar laws relating to or affecting enforcement of
the rights and remedies of creditors or by general principles of equity
(regardless of whether considered in a proceeding in equity or at law), and will
be entitled to the benefits provided by the Indenture.

 



 7 

 



 

4.2.3         Subordinated Notes. The Subordinated Notes have been duly
authorized by the Company for issuance and, when authenticated and delivered by
the Trustee and issued by the Company in the manner provided in the Indenture
against payment of the consideration therefor in accordance with this Agreement,
will constitute valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms, except that the enforcement
thereof may be limited by bankruptcy, insolvency, voidable transaction,
reorganization, moratorium, fraudulent transfer, fraudulent conveyance,
receivership, assignment for the benefit of creditors and similar laws relating
to or affecting enforcement of the rights and remedies of creditors or by
general principles of equity (regardless of whether considered in a proceeding
in equity or at law), and will be entitled to the benefits provided by the
Indenture. The Subordinated Notes will be in the form contemplated by, and will
be entitled to the benefits of, the Indenture.

 

4.2.4         Indenture. The Indenture has been duly authorized by the Company.
Assuming the due authorization, execution and delivery of the Indenture by the
Trustee, the Indenture constitutes a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, voidable
transaction, reorganization, moratorium, fraudulent transfer, fraudulent
conveyance, receivership, assignment for the benefit of creditors and similar
laws relating to or affecting enforcement of the rights and remedies of
creditors or by general principles of equity (regardless of whether considered
in a proceeding in equity or at law).

 

4.2.5         Exemption from Registration. Neither the Company, nor any of its
Subsidiaries or Affiliates, nor any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the
Subordinated Notes. Assuming the accuracy of the representations and warranties
of the Purchaser set forth in this Agreement, the Subordinated Notes will be
issued in a transaction exempt from the registration requirements of the
Securities Act. No “bad actor” disqualifying event described in Rule
506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”) is
applicable to the Company or, to the Company’s knowledge, any Person described
in Rule 506(d)(1) (each, a “Company Covered Person”). The Company has exercised
reasonable care to determine whether any Company Covered Person is subject to a
Disqualification Event. The Company has complied, to the extent applicable, with
its disclosure obligations under Rule 506(e).

 

4.2.6         No Defaults or Restrictions. Neither the execution and delivery of
the Transaction Documents nor compliance with their respective terms and
conditions will (whether with or without the giving of notice or lapse of time
or both) (i) violate, conflict with or result in a breach of, or constitute a
default under: (1) the Charter or Bylaws of the Company; (2) any of the terms,
obligations, covenants, conditions or provisions of any corporate restriction or
of any contract, agreement, indenture, mortgage, deed of trust, pledge, bank
loan or credit agreement, or any other agreement or instrument to which the
Company or the Bank, as applicable, is now a party or by which it or any of its
properties may be bound or affected; (3) any judgment, order, writ, injunction,
decree or demand of any court, arbitrator, grand jury, or Governmental Agency
applicable to the Company or the Bank; or (4) any statute, rule or regulation
applicable to the Company, except, in the case of items (2), (3) or (4), for
such violations and conflicts that would not reasonably be expected to have,
singularly or in the aggregate, a Material Adverse Effect on the Company and its
Subsidiaries taken as a whole and adversely affect the Company’s ability to
consummate the transactions contemplated by this Agreement, or (ii) result in
the creation or imposition of any lien, charge or encumbrance of any nature
whatsoever upon any property or asset of the Company that would reasonably be
expected to have a Material Adverse Effect. Neither the Company nor the Bank is
in default in the performance, observance or fulfillment of any of the terms,
obligations, covenants, conditions or provisions contained in any indenture or
other agreement creating, evidencing or securing Indebtedness of any kind or
pursuant to which any such Indebtedness is issued, or any other agreement or
instrument to which the Company or the Bank, as applicable, is a party or by
which the Company or the Bank, as applicable, or any of its properties may be
bound or affected, except, in each case, only such defaults that would not
reasonably be expected to have, singularly or in the aggregate, a Material
Adverse Effect on the Company.

 



 8 

 

 

4.2.7         Governmental Consent. All governmental orders, permissions,
consents, approvals or authorizations that are required for the execution and
delivery of the Transaction Documents, including the issuance, sale and delivery
of the Subordinated Notes have been obtained, except for applicable
requirements, if any, of the Securities Act, the Exchange Act or state
securities laws or “blue sky” laws of the various states and any applicable
federal or state banking laws and regulations.

 

4.3         Possession of Licenses and Permits. The Company and its Subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate Governmental
Agencies necessary to conduct the business now operated by them except where the
failure to possess such Governmental Licenses would not, singularly or in the
aggregate, have a Material Adverse Effect on the Company or such applicable
Subsidiary; the Company and each Subsidiary of the Company is in compliance with
the terms and conditions of all such Governmental Licenses, except where the
failure so to comply would not, individually or in the aggregate, have a
Material Adverse Effect on the Company or such applicable Subsidiary of the
Company; all of the Governmental Licenses are valid and in full force and
effect, except where the invalidity of such Governmental Licenses or the failure
of such Governmental Licenses to be in full force and effect would not have a
Material Adverse Effect on the Company or such applicable Subsidiary of the
Company; and neither the Company nor any Subsidiary of the Company has received
any notice of proceedings relating to the revocation or modification of any such
Governmental Licenses.

 

4.4         Financial Condition.

 

4.4.1         Company Financial Statements. The financial statements of the
Company included in the Company’s Reports (including the related notes, where
applicable), which have been made available to the Purchaser (i) have been
prepared from, and are in accordance with, the books and records of the Company;
(ii) fairly present in all material respects the results of operations, cash
flows, changes in stockholders’ equity and financial position of the Company and
its consolidated Subsidiaries, for the respective fiscal periods or as of the
respective dates therein set forth (subject in the case of unaudited statements
to recurring year-end audit adjustments normal in nature and amount), as
applicable; (iii) complied as to form, as of their respective dates of filing in
all material respects with applicable accounting and banking requirements as
applicable, with respect thereto; and (iv) have been prepared in accordance with
GAAP consistently applied during the periods involved, except, in each case, (x)
as indicated in such statements or in the notes thereto, (y) for any statement
therein or omission therefrom that was corrected, amended, or supplemented or
otherwise disclosed or updated in a subsequent Company’s Report, and (z) to the
extent that any unaudited interim financial statements do not contain the
footnotes required by GAAP, and were or are subject to normal and recurring
year-end adjustments, which were not or are not expected to be material in
amount, either individually or in the aggregate. The books and records of the
Company have been, and are being, maintained in all material respects in
accordance with GAAP and any other applicable legal and accounting requirements.
The Company does not have any material liability of any nature whatsoever
(whether absolute, accrued, contingent or otherwise and whether due or to become
due), except for those liabilities that are reflected or reserved against on the
consolidated balance sheet of the Company contained in the Company’s Reports for
the Company’s most recently completed quarterly or annual fiscal period, as
applicable, and for liabilities incurred in the ordinary course of business
consistent with past practice or in connection with this Agreement and the
transactions contemplated hereby.

 



 9 

 



 

4.4.2        Absence of Default. Since the end of the Company’s last fiscal year
ended December 31, 2019, no event has occurred that either of itself or with the
lapse of time or the giving of notice or both, would give any creditor of the
Company the right to accelerate the maturity of any material Indebtedness of the
Company. The Company is not in default under any other Lease, agreement or
instrument, or any law, rule, regulation, order, writ, injunction, decree,
determination or award, except where non-compliance could not reasonably be
expected to result in a Material Adverse Effect on the Company and the Bank,
taken as a whole.

 

4.4.3        Solvency. After giving effect to the consummation of the
transactions contemplated by this Agreement, the Company has capital sufficient
to carry on its business and transactions and is solvent and able to pay its
debts as they mature. No transfer of property is being made and no Indebtedness
is being incurred in connection with the transactions contemplated by this
Agreement with the intent to hinder, delay or defraud either present or future
creditors of the Company or any Subsidiary of the Company.

 

4.4.4        Ownership of Property. The Company and each Subsidiary has valid
title to all the properties and assets described as owned by it in the
consolidated financial statements included in the Company’s Reports, free and
clear of all liens, mortgages, pledges or other encumbrances except (i) those,
if any, reflected in such consolidated financial statements, (ii) those, if any,
described in the Company’s Reports, (iii) those that do not materially affect
the value or use of such property or assets, or (iv) those that would not have a
Material Adverse Effect. Any real property and buildings held under lease or
sublease by the Company and each of its Subsidiaries are held by them under
valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use of such real property or building.

 

4.5         No Material Adverse Change. Since the end of the Company’s last
fiscal year ended December 31, 2019, there has been no development or event
which has had or could reasonably be expected to have a Material Adverse Effect
on the Company or any of its Subsidiaries.

 

4.6         Legal Matters.

 

4.6.1        Regulatory Enforcement Actions. The Company, the Bank and its other
Subsidiaries, if any, are in compliance in all material respects with all laws
administered by and regulations of any Governmental Agency applicable to it or
to them, the failure to comply with which would have a Material Adverse Effect.
None of the Company, the Bank, the Company’s or the Bank’s Subsidiaries nor any
of their officers or directors is now operating under any restrictions,
agreements, memoranda, commitment letter, supervisory letter or similar
regulatory correspondence, or other commitments (other than restrictions of
general application) imposed by any Governmental Agency, nor are, to the
Company’s knowledge, (a) any such restrictions threatened, (b) any agreements,
memoranda or commitments being sought by any Governmental Agency , or (c) any
legal or regulatory violations previously identified by, or penalties or other
remedial action previously imposed by, any Governmental Agency remains
unresolved.

 

4.6.2        Pending Litigation. Except as disclosed in the Company’s Reports,
there are no actions, suits, proceedings or written agreements pending, or, to
the Company’s knowledge, threatened or proposed, against the Company or any of
its Subsidiaries at law or in equity or before or by any federal, state,
municipal, or other governmental department, commission, board, or other
administrative agency, domestic or foreign, that, either separately or in the
aggregate, would reasonably be expected to have a Material Adverse Effect on the
Company and its Subsidiaries, taken as a whole, or affect issuance or payment of
the Subordinated Notes; and neither the Company nor any of its Subsidiaries is a
party to or named as subject to the provisions of any order, writ, injunction,
or decree of, or any written agreement with, any court, commission, board or
agency, domestic or foreign, that either separately or in the aggregate, will
have a Material Adverse Effect on the Company and its Subsidiaries, taken as a
whole.

 



 10 

 



 

4.6.3        Environmental. No Property is or, to the Company’s knowledge, has
been a site for the use, generation, manufacture, storage, treatment, release,
threatened release, discharge, disposal, transportation or presence of any
Hazardous Materials and neither the Company nor any of its Subsidiaries has
engaged in such activities. There are no claims or actions pending or, to the
Company’s knowledge, threatened against the Company or any of its Subsidiaries
by any Governmental Agency or by any other Person relating to any Hazardous
Materials or pursuant to any Hazardous Materials Law.

 

4.6.4        Brokerage Commissions. Except for commissions paid or payable to
the Placement Agent, neither the Company nor any Affiliate of the Company is
obligated to pay any brokerage commission or finder’s fee to any Person in
connection with the transactions contemplated by this Agreement.

 

4.6.5        Investment Company Act. The Company is not an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

 

4.7         No Misstatement. No information, exhibit, report, schedule or
document, when viewed together as a whole, furnished by the Company to the
Purchaser in connection with the negotiation, execution or performance of this
Agreement, as of the date of this Agreement, contains any untrue statement of a
material fact, or omits to state a material fact necessary to make the
statements contained therein not misleading in light of the circumstances when
made or furnished to the Purchaser, except for any statement therein or omission
therefore which was corrected, amended or supplemented or otherwise disclosed or
updated in a subsequent exhibit, report, schedule or document prior to the date
of this Agreement.

 

(i)             Internal Accounting Controls. The Company maintains a system of
internal control over financial reporting that have been designed by, or under
the supervision of, its principal executive and financial officers and effected
by the Company’s board of directors, management and other personnel, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
GAAP and include policies and procedures, including internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences. The Company has established and maintains
disclosure controls and procedures that are designed to ensure that material
information required to be disclosed by the Company in reports that it files or
submits under the 1934 Act is recorded, processed, summarized and reported
within the time periods specified the Commission’s rules and forms, including
controls and procedures designed to ensure that such information is accumulated
and communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure. Based upon the evaluations of the
Company’s disclosure controls and procedures as required pursuant to the 1934
Act, the Company has not become aware of any fraud, whether or not material,
that involves management or other employees who have a significant role in the
Company’s internal control over financial reporting. The Company is in
compliance in all material respects with all applicable provisions of the
Sarbanes Oxley Act of 2002, as amended and the rules and regulations promulgated
thereunder.

 

4.8         Tax Matters. The Company and each Subsidiary has (i) filed all
material foreign, U.S. federal, state and franchise tax returns, information
returns and similar reports that are required to be filed and has (ii) paid all
material taxes required to be paid by it and any other material assessment, fine
or penalty levied against it other than taxes (x) currently payable without
penalty or interest, or (y) being contested in good faith by appropriate
proceedings.

 



 11 

 



 

4.9         Representations and Warranties Generally. The representations and
warranties of the Company set forth in this Agreement or in any other document
delivered to the Purchaser by or on behalf of the Company pursuant to or in
connection with this Agreement are true and correct as of the date hereof and as
otherwise specifically provided herein or therein.

 

5.           SECONDARY MARKET TRANSACTION.

 

5.1         The Purchaser shall have the right at any time and from time to time
to securitize its Subordinated Notes or any portion thereof in a single asset
securitization or a pooled loan securitization of rated single or multi-class
securities secured by or evidencing ownership interests in the Subordinated
Notes (each such securitization is referred to herein as a “Secondary Market
Transaction”). In connection with any such Secondary Market Transaction, the
Company shall, at the Company’s expense, cooperate with the Purchaser and
otherwise reasonably assist the Purchaser in satisfying the market standards to
which Purchaser customarily adheres or which may be reasonably required in the
marketplace or by applicable rating agencies in connection with any such
Secondary Market Transaction. Subject to any written confidentiality obligation,
all information regarding the Company may be furnished, without liability except
in the case of gross negligence or willful misconduct, to any the Purchaser and
to any Person reasonably deemed necessary by Purchaser in connection with
participation in such Secondary Market Transaction. All documents, financial
statements, appraisals and other data relevant to the Company or the
Subordinated Notes may be retained by any such Person, subject to the terms of
any applicable confidentiality agreements.

 

6.           REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASER.

 

Purchaser hereby represents and warrants to the Company, and covenants with the
Company as follows:

 

6.1         Legal Power and Authority. It has all necessary power and authority
to execute, deliver and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby. It is an entity duly organized,
validly existing and in good standing under the laws its jurisdiction of
organization.

 

6.2         Authorization and Execution. The execution, delivery and performance
of this Agreement has been duly authorized by all necessary action on the part
of such Purchaser, and, assuming due authorization, execution and delivery by
the other parties hereto, this Agreement is a legal, valid and binding
obligation of such Purchaser, enforceable against such Purchaser in accordance
with its terms, except as enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting creditors’ rights generally or by general equitable principles.

 

6.3         No Conflicts. Neither the execution, delivery or performance of the
Transaction Documents nor the consummation of any of the transactions
contemplated thereby will conflict with, violate, constitute a breach of or a
default (whether with or without the giving of notice or lapse of time or both)
under (i) its organizational documents, (ii) any agreement to which it is party,
(iii) any law applicable to it or (iv) any order, writ, judgment, injunction,
decree, determination or award binding upon or affecting it.

 

6.4         Purchase for Investment. It is purchasing the Subordinated Note for
its own account and not with a view to distribution and with no present
intention of reselling, distributing or otherwise disposing of the same. It has
no present or contemplated agreement, undertaking, arrangement, obligation,
Indebtedness or commitment providing for, or which is likely to compel, a
disposition of the Subordinated Notes in any manner.

 



 12 

 



 

6.5         Institutional Accredited Investor. It is and will be on the Closing
Date (i) an institutional “accredited investor” as such term is defined in Rule
501(a) of Regulation D and as contemplated by subsections (1), (2), (3) and (7)
of Rule 501(a) of Regulation D, and has no less than $5,000,000 in total assets,
or (ii) a QIB.

 

6.6         Financial and Business Sophistication. It has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of the prospective investment in the Subordinated Notes. It
has relied solely upon its own knowledge of, and/or the advice of its own legal,
financial or other advisors with regard to, the legal, financial, tax and other
considerations involved in deciding to invest in the Subordinated Notes.

 

6.7         Ability to Bear Economic Risk of Investment. It recognizes that an
investment in the Subordinated Notes involves substantial risk. It has the
ability to bear the economic risk of the prospective investment in the
Subordinated Notes, including the ability to hold the Subordinated Notes
indefinitely, and further including the ability to bear a complete loss of all
of its investment in the Company.

 

6.8         Information. It acknowledges that (i) it is not being provided with
the disclosures that would be required if the offer and sale of the Subordinated
Notes were registered under the Securities Act, nor is it being provided with
any offering circular or prospectus prepared in connection with the offer and
sale of the Subordinated Notes; (ii) it has conducted its own examination of the
Company and the terms of the Subordinated Notes to the extent it deems necessary
to make its decision to invest in the Subordinated Notes; and (iii) it has
availed itself of publicly available financial and other information concerning
the Company to the extent it deems necessary to make its decision to purchase
the Subordinated Notes. It has reviewed the information set forth in the
Company’s Reports, the exhibits hereto and the information contained in the data
room established by the Company in connection with the transactions contemplated
by this Agreement.

 

6.9         Access to Information. It acknowledges that it and its advisors have
been furnished with all materials relating to the business, finances and
operations of the Company that have been requested by it or its advisors and
have been given the opportunity to ask questions of, and to receive answers
from, persons acting on behalf of the Company concerning terms and conditions of
the transactions contemplated by this Agreement in order to make an informed and
voluntary decision to enter into this Agreement.

 

6.10       Investment Decision. It has made its own investment decision based
upon its own judgment, due diligence and advice from such advisors as it has
deemed necessary and not upon any view expressed by any other Person or entity,
including the Placement Agent. Neither such inquiries nor any other due
diligence investigations conducted by it or its advisors or representatives, if
any, shall modify, amend or affect its right to rely on the Company’s
representations and warranties contained herein. It is not relying upon, and has
not relied upon, any advice, statement, representation or warranty made by any
Person by or on behalf of the Company, including, without limitation, the
Placement Agent, except for the express statements, representations and
warranties of the Company made or contained in this Agreement. Furthermore, it
acknowledges that (i) the Placement Agent has not performed any due diligence
review on behalf of it and (ii) nothing in this Agreement or any other materials
presented by or on behalf of the Company to it in connection with the purchase
of the Subordinated Notes constitutes legal, tax or investment advice.

 



 13 

 

 

6.11       Private Placement; No Registration; Restricted Legends. It
understands and acknowledges that the Subordinated Notes are being sold by the
Company without registration under the Securities Act in reliance on the
exemption from federal and state registration set forth in, respectively, Rule
506(b) of Regulation D promulgated under Section 4(a)(2) of the Securities Act
and Section 18 of the Securities Act, or any state securities laws, and
accordingly, may be resold, pledged or otherwise transferred only if exemptions
from the Securities Act and applicable state securities laws are available to
it. It is not subscribing for the Subordinated Notes as a result of or
subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, or presented at any seminar or meeting. It further
acknowledges and agrees that all certificates or other instruments representing
the Subordinated Notes will bear the restrictive legend set forth in the form of
Subordinated Note. It further acknowledges its primary responsibilities under
the Securities Act and, accordingly, will not sell or otherwise transfer the
Subordinated Notes or any interest therein without complying with the
requirements of the Securities Act and the rules and regulations promulgated
thereunder and the requirements set forth in this Agreement.

 

6.12       Placement Agent. It will purchase the Subordinated Note(s) directly
from the Company and not from the Placement Agent and understands that neither
the Placement Agent nor any other broker or dealer has any obligation to make a
market in the Subordinated Notes.

 

6.13       Tier 2 Capital. If the Company provides notice of a Tier 2 Capital
Event in accordance with the Indenture, thereafter the Company and the Holder
(as defined in the Indenture) will work together in good faith to execute and
deliver all agreements as reasonably necessary in order to restructure the
applicable portions of the obligations evidenced by the Subordinated Notes to
qualify as Tier 2 Capital; provided, however, that nothing contained in this
Agreement shall limit the Company’s right to redeem the Subordinated Notes upon
the occurrence of a Tier 2 Capital Event as described in the Indenture and
Subordinated Notes.

 

6.14       Accuracy of Representations. It understands that each of the
Placement Agent and the Company are relying upon the truth and accuracy of the
foregoing representations, acknowledgements and agreements in connection with
the transactions contemplated by this Agreement.

 

6.15       Representations and Warranties Generally. The representations and
warranties of the Purchaser set forth in this Agreement are true and correct as
of the date hereof and will be true and correct as of the Closing Date and as
otherwise specifically provided herein. Any certificate signed by a duly
authorized representative of the Purchaser and delivered to the Company or to
counsel for the Company shall be deemed to be a representation and warranty by
the Purchaser to the Company as to the matters set forth therein.

 

7.           MISCELLANEOUS.

 

7.1         Prohibition on Assignment by the Company. Except as provided in the
Indenture, the Company may not assign, transfer or delegate any of its rights or
obligations under this Agreement or the Subordinated Notes without the prior
written consent of the Purchaser. In addition, in accordance with the terms of
the Indenture and the Subordinated Notes, any transfer of such Subordinated
Notes by the Holders (as defined in the Indenture) must be made in accordance
with the Assignment Form attached to the Subordinated Notes and the requirements
and restrictions thereof and the Indenture.

 

7.2         Time of the Essence. Time is of the essence for this Agreement.

 



 14 

 

 

7.3        Waiver or Amendment. Except as may apply to any particular waiving or
consenting Noteholder, no waiver or amendment of any term, provision, condition,
covenant or agreement herein shall be effective except with the consent of at
least fifty percent (50%) of the aggregate principal amount (excluding any
Subordinated Notes held by the Company or any of its Affiliates) of the
Subordinated Notes at the time outstanding. The terms, provisions, conditions,
covenants and agreements set forth in the Subordinated Notes and Indenture may
only be waived or amended in accordance with the terms thereof.. No failure to
exercise or delay in exercising, by a Purchaser or any holder of the
Subordinated Notes, of any right, power or privilege hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power
or privilege preclude any other or further exercise thereof, or the exercise of
any other right or remedy provided by law. The rights and remedies provided in
this Agreement are cumulative and not exclusive of any right or remedy provided
by law or equity. No notice or demand on the Company in any case shall, in
itself, entitle the Company to any other or further notice or demand in similar
or other circumstances or constitute a waiver of the rights of the Purchaser to
any other or further action in any circumstances without notice or demand. No
consent or waiver, expressed or implied, by the Purchaser to or of any breach or
default by the Company in the performance of its obligations hereunder shall be
deemed or construed to be a consent or waiver to or of any other breach or
default in the performance of the same or any other obligations of the Company
hereunder. Failure on the part of the Purchaser to complain of any acts or
failure to act or to declare an Event of Default, irrespective of how long such
failure continues, shall not constitute a waiver by the Purchaser of its rights
hereunder or impair any rights, powers or remedies on account of any breach or
default by the Company.

 

7.4        Severability. Any provision of this Agreement which is unenforceable
or invalid or contrary to law, or the inclusion of which would adversely affect
the validity, legality or enforcement of this Agreement, shall be of no effect
and, in such case, all the remaining terms and provisions of this Agreement
shall subsist and be fully effective according to the tenor of this Agreement
the same as though any such invalid portion had never been included herein.
Notwithstanding any of the foregoing to the contrary, if any provisions of this
Agreement or the application thereof are held invalid or unenforceable only as
to particular persons or situations, the remainder of this Agreement, and the
application of such provision to persons or situations other than those to which
it shall have been held invalid or unenforceable, shall not be affected thereby,
but shall continue valid and enforceable to the fullest extent permitted by law.

 

7.5        Notices. Any notice which any party hereto may be required or may
desire to give hereunder shall be deemed to have been given if in writing and if
delivered personally, or if mailed, postage prepaid, by United States registered
or certified mail, return receipt requested, or if delivered by a responsible
overnight commercial courier promising next business day delivery, addressed:

 

if to the Company: First Internet Bancorp
11201 USA Parkway
Fishers, Indiana 46037
Attention: Chief Financial Officer     with a copy to: Faegre Drinker Biddle &
Reath LLP
90 South Seventh Street
Minneapolis, MN 55402
Attention: Joshua L. Colburn     if to the Purchaser:
Attention:

 

or to such other address or addresses as the party to be given notice may have
furnished in writing to the party seeking or desiring to give notice, as a place
for the giving of notice; provided that no change in address shall be effective
until five (5) Business Days after being given to the other party in the manner
provided for above. Any notice given in accordance with the foregoing shall be
deemed given when delivered personally or, if mailed, three (3) Business Days
after it shall have been deposited in the United States mails as aforesaid or,
if sent by overnight courier, the Business Day following the date of delivery to
such courier (provided next business day delivery was requested).

 



 15 

 



 

7.6            Successors and Assigns. This Agreement shall inure to the benefit
of the parties and their respective heirs, legal representatives, successors and
assigns; except that, unless a Purchaser consents in writing, no assignment made
by the Company in violation of this Agreement shall be effective or confer any
rights on any purported assignee of the Company. The term “successors and
assigns” will not include a purchaser of any of the Subordinated Notes from any
Purchaser merely because of such purchase.

 

7.7            No Joint Venture. Nothing contained herein or in any document
executed pursuant hereto and no action or inaction whatsoever on the part of a
Purchaser, shall be deemed to make a Purchaser a partner or joint venturer with
the Company.

 

7.8            Documentation. All documents and other matters required by any of
the provisions of this Agreement to be submitted or furnished to a Purchaser
shall be in form and substance satisfactory to such Purchaser.

 

7.9            Entire Agreement. This Agreement, the Indenture and the
Subordinated Notes, along with any exhibits thereto, constitute the entire
agreement between the parties hereto with respect to the subject matter hereof
and may not be modified or amended in any manner other than by supplemental
written agreement executed by the parties hereto. No party, in entering into
this Agreement, has relied upon any representation, warranty, covenant,
condition or other term that is not set forth in this Agreement.

 

7.10          Choice of Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York without giving effect to
its laws or principles of conflict of laws. Nothing herein shall be deemed to
limit any rights, powers or privileges which a Purchaser may have pursuant to
any law of the United States of America or any rule, regulation or order of any
department or agency thereof and nothing herein shall be deemed to make unlawful
any transaction or conduct by a Purchaser which is lawful pursuant to, or which
is permitted by, any of the foregoing.

 

7.11          No Third Party Beneficiary. This Agreement is made for the sole
benefit of the Company and the Purchaser, and no other Person shall be deemed to
have any privity of contract hereunder nor any right to rely hereon to any
extent or for any purpose whatsoever, nor shall any other Person have any right
of action of any kind hereon or be deemed to be a third party beneficiary
hereunder; provided, that the Placement Agent may rely on the representations
and warranties contained herein to the same extent as if it were a party to this
Agreement.

 

7.12          Legal Tender of United States. All payments hereunder shall be
made in coin or currency which at the time of payment is legal tender in the
United States of America for public and private debts.

 

7.13          Captions; Counterparts. Captions contained in this Agreement in no
way define, limit or extend the scope or intent of their respective provisions.
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same instrument. In the event that any
signature is delivered by facsimile transmission, or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

7.14          Knowledge; Discretion. All references herein to a Purchaser’s or
the Company’s knowledge shall be deemed to mean the knowledge of such party
based on the actual knowledge of such party’s Chief Executive Officer and Chief
Financial Officer or such other persons holding equivalent offices. Unless
specified to the contrary herein, all references herein to an exercise of
discretion or judgment by a Purchaser, to the making of a determination or
designation by a Purchaser, to the application of a Purchaser’s discretion or
opinion, to the granting or withholding of a Purchaser’s consent or approval, to
the consideration of whether a matter or thing is satisfactory or acceptable to
a Purchaser, or otherwise involving the decision making of a Purchaser, shall be
deemed to mean that such Purchaser shall decide using the reasonable discretion
or judgment of a prudent lender.

 



 16 

 

 

7.15         Waiver Of Right To Jury Trial. TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE ANY RIGHT THAT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING
IN ANY WAY IN CONNECTION WITH ANY OF THE TRANSACTION DOCUMENTS, OR ANY OTHER
STATEMENTS OR ACTIONS OF THE COMPANY OR THE PURCHASER. THE PARTIES ACKNOWLEDGE
THAT THEY HAVE BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE
MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF THEIR OWN FREE
WILL. THE PARTIES FURTHER ACKNOWLEDGE THAT (I) THEY HAVE READ AND UNDERSTAND THE
MEANING AND RAMIFICATIONS OF THIS WAIVER, (II) THIS WAIVER HAS BEEN REVIEWED BY
THE PARTIES AND THEIR COUNSEL AND IS A MATERIAL INDUCEMENT FOR ENTRY INTO THIS
AGREEMENT AND (III) THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF SUCH
TRANSACTION DOCUMENTS AS IF FULLY INCORPORATED THEREIN.

 

7.16         Expenses. Except as otherwise provided in this Agreement, each of
the parties will bear and pay all other costs and expenses incurred by it or on
its behalf in connection with the transactions contemplated pursuant to this
Agreement.

 

7.17         Survival. Each of the representations and warranties set forth in
this Agreement shall survive the consummation of the transactions contemplated
hereby for a period of one year after the date hereof. Except as otherwise
provided herein, all covenants and agreements contained herein shall survive
until, by their respective terms, they are no longer operative.

 

[Signature Pages Follow]

 



 17 

 



 

IN WITNESS WHEREOF, the Company has caused this Subordinated Note Purchase
Agreement to be executed by its duly authorized representative as of the date
first above written.

 



  COMPANY:           FIRST INTERNET BANCORP           By:     Name:     Title:
     

 

[Company Signature Page to Subordinated Note Purchase Agreement]

 



   

 



 

IN WITNESS WHEREOF, the Purchaser has caused this Subordinated Note Purchase
Agreement to be executed by its duly authorized representative as of the date
first above written.

 



  PURCHASER:
          [PURCHASER]           By:       Name:                Title:  

 

[Purchaser Signature Page to Subordinated Note Purchase Agreement]

 



   

 